        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


 SELINA SOULE, et al.,                                )
                                                      )
                        Plaintiffs,                   )           No. 3:20-cv-00201-RNC
                                                      )
         v.                                           )
                                                      )     DEFENDANTS’ OPPOSITION TO
 CONNECTICUT ASSOCIATION OF                           )       PLAINTIFFS’ MOTION TO
 SCHOOLS, INC. et al,                                 )            DISQUALIFY
                                                      )
                        Defendants.                   )                 May 29, 2020
                                                      )


                            DEFENDANTS’ OPPOSITION TO
                         PLAINTIFFS’ MOTION TO DISQUALIFY

       Defendants Connecticut Association of Schools, Inc., Bloomfield Public Schools Board

of Education, Cromwell Public Schools Board of Education, Glastonbury Public Schools Board

of Education, Canton Public Schools Board of Education, and Danbury Public Schools Board of

Education; Intervenor Defendants Andraya Yearwood and Thania Edwards, on behalf of her

daughter, T.M.; and Intervenor Defendant Commission on Human Rights and Opportunities,

respectfully submit the following opposition to Plaintiffs’ Motion to Disqualify, ECF 103.

                                        INTRODUCTION
       “All persons involved in the judicial process—judges, litigants, witnesses, and court

officers—owe a duty of courtesy to all other participants.” In re Snyder, 472 U.S. 634, 647

(1985). Federal judges must, therefore, not only “be patient, dignified, respectful, and courteous

to litigants,” but must also “require similar conduct by those subject to the judge’s control,

including lawyers to the extent consistent with their role in the adversary process.” Code of

Conduct for U.S. Judges, Canon 3(A)(3) (2019). In carrying out these responsibilities, the Court

acted well within its discretion in admonishing counsel to stop gratuitously referring to the

                                                  1
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 2 of 17



Individual Intervenor Defendants—two teenage girls who are transgender—as “males.” There

was nothing “unprecedented” about the Court’s request, Pls.’ Mem., ECF No. 103-1 at 1; many

courts have made similar admonishments. Respecting a person’s gender identity—or, at a

minimum, refraining from gratuitously misgendering them—is common courtesy and does not

forecast any view on the underlying legal merits or the definition of “sex” in a particular statute.

       Plaintiffs now seek recusal by mischaracterizing the Court’s statements and the context in

which those statements were made. The Court did not require Plaintiffs to refer to Andraya and

Terry as “females” or “transgender females” and, after discussion, made clear to Plaintiffs that

the Court’s Order did not prevent Plaintiffs from referring to Andraya and Terry with phrases

such as “male bodies,” “biological male,” and “physiologically male.”1 The Court simply

directed Plaintiffs to stop referring to Andraya and Terry as “‘males,’ period.” Tr. of Tel. Conf.

29:10. Plaintiffs can continue to argue that sex-separated teams under Title IX must be defined

based on physiological and biological characteristics, and they can continue to argue that girls

who are transgender have an athletic advantage based on physiological characteristics resulting

from testosterone levels that result from typical male puberty. Plaintiffs assert that their “claim is

exclusively about athletics and thus about the objective reality of bodies and the large difference

in physical capabilities that the bodies of male humans enjoy after passing through even early

stages of male puberty.” Pls.’ Mem., ECF No. 103-1 at 6. Because Plaintiffs contend that



       1
          In noting the limited scope of the Court’s Order, Defendants do not concede that any of
the foregoing terminology would be medically accurate or appropriate to describe the Individual
Intervenor Defendants or other girls who are transgender. There are many biological components
of sex, including gender identity, as well as chromosomal, anatomical, hormonal, and
reproductive elements, which do not always align within an individual as typically male or
typically female, either because that individual has intersex traits or because that individual is
transgender. For these reasons, the Endocrine Society has explained that terms like “biological
sex,” “biological male,” and “biological female” are imprecise and “should be avoided.” See
Grimm v. Gloucester Cty. Sch. Bd., 302 F. Supp. 3d 730, 743 (E.D. Va. 2018).
                                                  2
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 3 of 17



“gender identity” is irrelevant to their legal claims and do not contest that Terry and Andraya are

transgender, Plaintiffs are not prejudiced by extending to Andraya and Terry the common

courtesy of referring to them as “transgender athletes,” which is precisely what this Court

permitted them to do. Pls.’ Mem., ECF No. 103-1 at 6.

        The Court acted well within its discretion in seeking to maintain “respectful, humane,

intelligent, civil discourse.” Tr. of Tel. Conf. 30:2. Plaintiffs’ Motion to Disqualify is baseless

and should be denied.

                                          BACKGROUND
        The Connecticut Interscholastic Athletic Conference (“CIAC”) follows a policy of

allowing transgender students to play on sex-separated sports teams that are consistent with their

gender identity if they meet certain criteria. Compl., ECF No. 1 at ¶¶ 70-712 (citing CIAC, 2019-

2020 Handbook: CIAC By-Law, Article IX, Section B at 55 (2019-20)).3 The CIAC policy

entitled “Transgender Participation,” governs eligibility “for students who have a gender identity

that is different from the gender listed on their official birth certificates.” Id. For purposes of the

“Transgender Participation” policy, a student’s school district “shall determine a student’s

eligibility to participate in a CIAC gender specific sports team based on the gender identification

of that student in current school records and daily life activities in the school and community at

the time that sports eligibility is determined for a particular season.” Id.

        The Plaintiffs allege that CIAC’s “Transgender Participation” rule violates Title IX’s

prohibition on sex discrimination by depriving cisgender girls of equal athletic opportunities.

Plaintiffs contend that, for purposes of assigning students to sex-separated teams under Title IX,


        2
        Given that parties have not resolved which Complaint is the operative Complaint, all
Complaint citations herein refer to the Complaint and not the Amended Complaint.
      3
        The CIAC By-Laws are available online at http://www.casciac.org/ciachandbook/.


                                                   3
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 4 of 17



a student’s sex must be defined based on “biological differences”—specifically, whether an

individual has XX or XY chromosomes. Compl., ECF No. 1 at ¶¶ 4-5 (“Compared to boys—

those born with XY chromosomes—in the state of Connecticut those who are born female—with

XX chromosomes—now have materially fewer opportunities to stand on the victory podium”).

The Complaint, ECF 1, alleges that there are “biological differences” between girls who are

transgender and girls who are cisgender that give girls who are transgender an unfair athletic

advantage. Specifically, Plaintiffs allege that girls who are transgender go through “male

puberty,” which “quickly increases the levels of circulating testosterone” and “drives a wide

range of physiological changes that give males a powerful physiological athletic advantage over

females.” Id. at ¶ 43. Plaintiffs therefore argue that gender identity should be irrelevant when

determining whether students are eligible to participate in girls’ sports. Pls.’ Mem., ECF No.

103-1 at 6.

       Most of the allegations in the Complaint are directed at two girls who are transgender,

Andraya Yearwood and Terry Miller. Throughout the Complaint, Plaintiffs refer to Andraya,

Terry, and other girls who are transgender as “males” and “boys.” In the few places where the

Complaint acknowledges they are transgender, the Complaint describes them as “boys” who

“claim a female gender identity” or “males claiming transgender identity as girls.” Compl., ECF

No. 1 at ¶¶ 2, 64. Andraya and Terry filed a motion to intervene in the case as Defendants and

submitted declarations explaining various medical, social, and legal steps they have taken in

accordance with their female gender identity. Mot. to Intervene, ECF No. 36. Andraya testified

that from the time she was a child, she has known that she is a girl. Andraya Decl., ECF No. 36-1

at ¶ 2. When she was in eighth grade, she told her parents that she is transgender and started to

receive social and medical support for her transition. Id. at ¶¶ 2-3. By the time Andraya started



                                                 4
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 5 of 17



high school, she was known to her family and peers as a girl and participated in all aspects of

school consistent with her female gender. Id. at ¶ 2. She has legally changed her name to

“Andraya” and has been undergoing hormone therapy for several years. Id. at ¶ 3. As a result of

her medical transition, Andraya’s circulating hormones are comparable to the hormone levels of

non-transgender girls. Id. at ¶ 3. She is accepted as a girl by her family, her friends, her

teammates, and her coaches. Id. at ¶¶ 5-6.

       Like Andraya, Terry also testified that she knew from a young age that she is a girl. T.M.

Decl., ECF No. 36-2 at ¶ 3. She recalls as far back as fifth grade being aware of her female

gender but not yet having the language or support to understand what she needed in order to live

authentically. Id. After years of repressing her identity, Terry came out as transgender in tenth

grade and began to live all aspects of her life as a girl. Id. at ¶ 4. She has since updated her

Connecticut birth certificate to accurately reflect her sex as female and is undergoing hormone

therapy. Id. at ¶¶ 4-5. As a result of her hormone treatment, Terry has circulating hormones at

levels typical of non-transgender girls. Id. at ¶ 4. Terry is accepted as a girl by her family, her

friends, her teammates, and her coaches. Id. at ¶¶ 5, 11-12.

       On April 16, 2020, the Court held a telephonic hearing on the pending motions to

intervene. During the hearing, counsel for Plaintiffs referred to Andraya and Terry as “male

competitor[s]” and “male athletes.” Tr. of Tel. Conf. 22:16-17, 25:7. The Court then stated:

       I don't think we should be referring to the proposed intervenors as “male
       athletes.” I understand that you prefer to use those words, but they’re very
       provocative, and I think needlessly so. I don't think that you surrender any
       legitimate interest or position if you refer to them as transgender females. That is
       what the case is about. This isn’t a case involving males who have decided that
       they want to run in girls’ events. This is a case about girls who say that
       transgender girls should not be allowed to run in girls’ events.

       So going forward, we will not refer to the proposed intervenors as “males”;
       understood?

                                                   5
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 6 of 17




Tr. of Tel. Conf. 26:12–23. Plaintiffs’ counsel responded:

       The entire focus of the case has to do with the fact that male bodies have a
       physiological advantage over female bodies that gives them an unfair advantage
       to competition.

       The entire focus of the case is the fact that the CIAC policy allows individuals
       who are physiologically, genetically male to compete in girls’ athletics.

       But if I use the term “females” to describe those individuals -- and we’ve said in
       our opening brief, we’re happy to use their preferred names, because names are
       not the point to the case. Gender identity is not the point of this case. The point of
       this case is physiology of bodies driven by chromosomes and the documented
       athletic advantage that comes from a male body, male hormones, and male
       puberty in particular. . . .

       Your Honor, this is a serious thing to say -- I am not sure that I can comply with
       that direction consistent with vigorous representation of the position that my
       clients are putting forward here.

       If you see Dr. Brown’s expert report that we put in in support of the preliminary
       injunction, you will see that it’s all about male and female bodies using the terms
       as they’re understood in science, and we can’t get away from that.

Tr. of Tel. Conf. 27:11–28:23. The Court responded:

       I’m not asking you to refer to these individuals as “females.” I know that you
       don’t want to do so. What I’m saying is you must refer to them as “transgender
       females” rather than as “males.” Again, that’s the more accurate terminology, and
       I think that it fully protects your client’s legitimate interests. Referring to these
       individuals as “transgender females” is consistent with science, common practice
       and perhaps human decency.

       To refer to them as “males,” period, is not accurate, certainly not as accurate, and
       I think it’s needlessly provocative; and, for me, civility is a very important value,
       especially in litigation.

       So if you feel strongly that you and your clients have a right to refer to these
       individuals as “males” and that you therefore do not want to comply with my
       order, then that’s unfortunate. But I’ll give you some time to think about it and
       you can let me know if it’s a problem. If it is, gosh, maybe we’ll need to do
       something. I don’t want to bully you, but at the same time, I don’t want you to be
       bullying anybody else.




                                                 6
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 7 of 17



       Maybe you might need to take an application to the Court of Appeals. I don’t
       know. But I certainly don’t want to put civility at risk in this case. Quite the
       opposite. My goals for this case include, very importantly, the goal of maintaining
       civil discourse, respectful, humane, intelligent, civil discourse in the
       course of the case. Nothing more, nothing less.

Tr. of Tel. Conf. 29:2–30:3.

       In response to a follow-up question from Plaintiffs’ counsel, the Court further clarified

that it was not ordering Plaintiffs’ counsel to use the specific phrase, “transgender female.”

       MR. BROOKS: Do you have any objection to our referring to those intervenors
       simply as transgender athletes?
       THE COURT: That’s fine. That’s fine with me.
       MR. BROOKS: Am I correct that you also have no objection to our discussing, as
       need be to make argument, the fact that they have male bodies and, in at least one
       case, don’t deny that they went through male puberty?
       THE COURT: That is your prerogative, certainly. As you say, that’s what the
       case is about.
Tr. of Tel. Conf. 31:1–10.

       Plaintiffs did not seek reconsideration of the Court’s Order pursuant to Federal Rule of

Civil Procedure 59(e). Though the Court explicitly advised that Plaintiffs might need to “take an

application to the Court of Appeals,” Plaintiffs did not ask the Court to certify an interlocutory

appeal pursuant to 28 U.S.C. § 1292(b) or file a petition for mandamus.

                                           ARGUMENT
  I.   STANDARD FOR RECUSAL
       The judicial recusal statute provides that “[a]ny . . . judge . . . of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”

28 U.S.C. § 455(a). “[T]he existence of the appearance of impropriety is to be determined ‘not

by considering what a straw poll of the only partly informed man-in-the-street would show, but

by examining the record facts and the law, and then deciding whether a reasonable person


                                                  7
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 8 of 17



knowing and understanding all the relevant facts would recuse the judge.’” United States v.

Bayless, 201 F.3d 116, 126-27 (2d Cir. 2000) (cleaned up).

        Motions to recuse based on a judge’s orders and statements during litigation are governed

by the Supreme Court’s decision in Liteky v. United States, 510 U.S. 540 (1994). Under Liteky,

“judicial remarks during the course of a trial that are critical or disapproving of, or even hostile

to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality challenge.” Id.

at 555. “[T]hey will do so if they reveal such a high degree of favoritism or antagonism as to

make fair judgment impossible.” Id. (emphasis omitted). “A judge’s ordinary efforts at

courtroom administration—even a stern and short-tempered judge’s ordinary efforts at

courtroom administration—remain immune.” Id. at 556.

        Here, as discussed below, the Court’s Order violated none of these precepts, but rather,

fell squarely within its authority to ensure efficient and respectful courtroom administration.

 II.    THE COURT’S REQUEST FOR “RESPECTFUL, HUMANE, INTELLIGENT,
        CIVIL DISCOURSE” DID NOT DISPLAY A DEEP-SEATED ANTAGONISM
        THAT WOULD MAKE FAIR JUDGMENT IMPOSSIBLE.

            A. The Court’s Order was consistent with its duty to maintain civility in legal
               proceedings.
        As noted above, federal judges must not only “be patient, dignified, respectful, and

courteous to litigants,” but must also “require similar conduct by those subject to the judge’s

control, including lawyers to the extent consistent with their role in the adversary process.” Code

of Conduct for U.S. Judges, Canon 3(A)(3) (2019). In carrying out these responsibilities, the

Court acted well within its discretion in admonishing Plaintiffs’ counsel to stop gratuitously

referring to two teenage girls who are transgender as “males.”




                                                   8
        Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 9 of 17



       Respecting a person’s gender identity—or, at a minimum, refraining from gratuitously

misgendering them—is common courtesy. 4 In arguing that the Court’s request for common

courtesy was an “unprecedented” manifestation of bias, Plaintiffs rely almost entirely on non-

binding controversial dicta from United States v. Varner, 948 F.3d 250 (5th Cir. 2020). The 2-1

panel majority in Varner refused to use female pronouns when referring to a woman who is

transgender and, in dicta, opined at length about whether the court would have the power to

compel other litigants to do so even though no party had sought such relief from the court. As

explained in Judge Dennis’s “emphatic[] dissent,” the panel’s “lengthy opinion is dictum and not

binding precedent in [the Fifth Circuit].” Id. at 261 (Dennis, J., dissenting). The majority’s

“inappropriate [and] unnecessary” discussion, id. at 260 (Dennis, J., dissenting), and its refusal to

extend the courtesy of addressing the plaintiff with female pronouns, prompted 83 legal ethics

professors and a wide array of civil rights organizations to file amicus briefs in support of a

petition for rehearing en banc. 5

       Plaintiffs’ assertion that this Court’s admonishment is “unprecedented” is simply wrong.

Courts routinely respect the gender identity of litigants, and have admonished opposing counsel

to do the same. See, e.g., Canada v. Hall, No. 18-CV-2121, 2019 WL 1294660, at *1 n.1 (N.D.



       4
          Connecticut state law also requires schools to refer to students by names and pronouns
consistent with gender identity and Plaintiffs do not challenge any aspect of that law. Conn. Gen.
Stat. § 46a-58(a) (2017); Connecticut State Dep’t of Educ., Guidance on Civil Rights Protections
and Supports for Transgender Students (Sept. 2017), https://www.portal.ct.gov/-
/media/SDE/Title-IX/transgender_guidance.pdf?la=en (interpreting state protections based on
gender identity and expression to require schools to use names and pronouns consistent with
gender identity regardless of a student’s legal name or sex assigned at birth).
        5
          See Amicus Brief of 83 Legal Ethics Professors, United States v. Varner, 948 F.3d 250
(5th Cir. 2020) (No. 19-40016) (attached as Ex. A); Amicus Brief of Civil Rights Organizations,
United States v. Varner, 948 F.3d 250 (5th Cir. 2020) (No. 19-40016) (attached as Ex. B);
Amicus Brief Lambda Legal, et al., United States v. Varner, 948 F.3d 250 (5th Cir. 2020) (No.
19-40016) (attached as Ex. C).


                                                  9
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 10 of 17



Ill. Mar. 21, 2019) (“Although immaterial to this ruling, the Court would be derelict if it failed to

note the defendants’ careless disrespect for the plaintiff’s transgender identity, as reflected

through implications that the plaintiff might not actually be transgender and the consistent use of

male pronouns to identify the plaintiff. The Court cautions counsel against maintaining a similar

tone in future filings.”); Lynch v. Lewis, No. 7:14-CV-24 (HL), 2014 WL 1813725 at *2 n.2

(M.D. Ga. May 7, 2014) (“The Court and Defendants will use feminine pronouns to refer to the

Plaintiff in filings with the Court. Such use is not to be taken as a factual or legal finding. The

Court will grant Plaintiff’s request as a matter of courtesy, and because it is the Court’s practice

to refer to litigants in the manner they prefer to be addressed when possible.”); Smith v.

Rasmussen, 57 F. Supp. 2d 736, 740 n.2 (N.D. Iowa 1999), aff’d in part, rev’d in part on other

grounds, 249 F.3d 755 (8th Cir. 2001) (“As a matter of courtesy, the masculine pronoun will be

used in reference to the plaintiff throughout this opinion, as it was throughout the trial by all

parties. The court appreciates such courtesy from all counsel and witnesses, whatever the legal

merits on any issue may be.”); United States v. Manning, No. Army 20130739 Order (A. Ct.

Crim. App. March 4, 2015) (Ordering the use of neutral or feminine pronouns in all legal papers

and proceedings in case involving transgender defendant) (attached as Exhibit D).

       Nor was there anything unprecedented in the Court’s recognition that deliberately and

repeatedly referring to two girls and women who are transgender as “men” or “males” can be a

form of “bullying.” See T.B., Jr., by & through T.B., Sr. v. Prince George’s Cty. Bd. of Educ.,

897 F.3d 566, 577 (4th Cir. 2018) (describing student’s harassment of transgender female teacher

by referring to her as “Mr.,” “sir,” “he,” and “him,” as “pure meanness.”); Hampton v. Baldwin,

No. 3:18-cv-550-NJR-RJD, 2018 WL 5830730, at *2 (S.D. Ill. Nov. 7, 2018) (referencing expert

testimony that “misgendering transgender people can be degrading, humiliating, invalidating,



                                                  10
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 11 of 17



and mentally devastating”); State of Ohio v. Cantrill, No. L-18-1047, 2020 WL 1528013, at ¶ 30

(Ohio Ct. App., 6th Dist., March 31, 2020) (agreeing with Varner dissent that “using an

individual’s preferred pronouns demonstrates respect for that person’s dignity, regardless of what

the law may require or prohibit” and reaffirming that “[t]here is no place in our judicial system

for malice, disparagement, or intentional disrespect toward any party, witness, or victim.”).6

           B. The Court’s narrow Order did not prejudge the merits of Plaintiffs’ legal
              claims or prevent Plaintiffs from referring to girls who are transgender as
              individuals with “male” physiological attributes.
       The Court’s instruction for Plaintiffs to stop referring to Andraya and Terry as “‘males,’

period” does not prejudge the merits of Plaintiffs’ claims under Title IX or exhibit a bias against

Plaintiffs. It is commonplace for courts to respect transgender litigants’ gender identity while

ruling against them on the merits, including in cases involving access to sex-separated facilities

and programs under Title VII and Title IX. Cf. Johnston v. Univ. of Pittsburgh of Commw. Sys.


       6
          In other contexts, courts have also directed counsel to refer to other parties with
courtesy and civility, even if it encroaches on the counsel’s preferred language. For example, in
Lee v. ITT Standard, 268 F. Supp. 2d 315 (W.D.N.Y. 2002), three African-American plaintiffs
alleged that they were unlawfully terminated on the basis of their race. Id. at 325, report and
recommendation adopted in part sub nom. Estate of Lee v. ITT Standard, 268 F. Supp. 2d 356
(W.D.N.Y. 2003). In opposing defendants’ motion for summary judgment, plaintiffs referred to
an employee of defendants as their “‘token African–American human resources manager.’” Id. at
354. Defendants protested the comment as “personally offensive and a racially motivated
scurrilous remark,” and requested that the court order plaintiffs’ counsel to apologize in writing.
Id. The word “token” is not itself “vulgar” or “obscene,” but the court nonetheless recognized it
“to be a gratuitous slur of a racial character upon [the employee’s] qualifications and reputation,”
and concluded that “the statement cannot be overlooked or countenanced by this court.” Lee, 268
F. Supp. 2d at 355. The court noted that such a comment does not “appear to be within the
bounds of counsel’s obligation to represent his clients’ interests with an expected degree of warm
zeal.” Id.; see also Butler v. Home Depot, Inc., 984 F. Supp. 1257, 1263 n.9 (N.D. Cal. 1997)
(noting counsel “exceeds the bounds of zealous advocacy” by referring to a report as “‘more akin
to the product of a bordello than a research laboratory’”). Courts may assume that a comment by
counsel is not intended to be a slur, but nonetheless recognize that it was perceived as offensive
and act accordingly. Sedie v. U.S. Postal Serv., No. C-08-04417 EDL, 2009 WL 4021666, at *2
(N.D. Cal. Nov. 19, 2009) (sanctioning counsel who commented that opposing counsel was
“‘going to give [him] bug eyes,’” noting statement was “rude and insensitive regardless of any
racial connotation,” but citing history of the term as a stereotype for African-American people).
                                                 11
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 12 of 17



of Higher Educ., 97 F. Supp. 3d 657, 668 (W.D. Pa. 2015) (acknowledging plaintiff’s identity as

a man who is transgender and using male pronouns, but holding on the merits that he was not

entitled to use the men’s restrooms under Title IX); Etsitty v. Utah Transit Auth., 502 F.3d 1215,

1227-28 (10th Cir. 2007) (acknowledging plaintiff’s identity as a woman who is transgender and

using female pronouns but holding on the merits that she was not entitled to use women’s

restrooms under Title VII).

       In this case, the Court was clear that in ordering Plaintiffs to desist from referring to

Andraya and Terry as “males,” it was not rendering judgment on the merits of Plaintiffs’ claims

about the meaning of “sex” under Title IX. Plaintiffs assert that the term “sex” in Title IX and its

implementing regulations must be defined based solely on physiological characteristics like

chromosomes and reproductive capacity. But Plaintiffs’ counsel did not describe Andraya and

Terry as “genetically male,” “physiologically male,” or “biologically male.” Rather, Counsel

repeatedly and provocatively “refer[ed] to them as ‘males,’ period,” Tr. of Tel. Conf. 29:10,

suggesting that the case involves non-transgender boys wishing to compete in girls’ sports,

which it does not.7

       The Court’s limited instruction to stop referring to Andraya and Terry as “‘males,’

period” does not prejudice their ability to argue that the term “sex” in Title IX must be defined

by physiology. The Court did not order the Plaintiffs to refer to Terry and Andraya as “females,”

and after discussion about what references would be acceptable, the Court clarified that Plaintiffs

may refer to the Individual Intervenor Defendants as “transgender athletes” and may explicitly




       7
         Defendants do not concede that using the phrase “biologically male” or “physiologically
male” would be the medically accurate terminology to describe girls who are transgender. See
supra, at n.1.


                                                 12
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 13 of 17



refer to girls who are transgender as individuals with “male bodies” and individuals who went

through “male puberty.” Tr. of Tel. Conf. 31:1-10. According to Plaintiffs, “[g]ender identity is

objectively irrelevant to the deprivation of equal opportunity” at issue in the case under Title IX,

so Plaintiffs do not suffer any prejudice by acknowledging that Andraya and Terry are

transgender while still naming those characteristics Plaintiffs think are relevant for purposes of

Title IX (bodies, sex assigned at birth, puberty). Pls.’ Mem., ECF No. 103 at 6.

       Plaintiffs take particular issue with this Court’s statement that referring to girls who are

transgender as “transgender females” is “consistent with science.” Pls.’ Mem., ECF No. 103 at

11-12. But the Court was not commenting on the physiological characteristics of males and

females, or on Plaintiffs’ proffered expert evidence regarding the alleged athletic advantages of

people who have a male sex assigned at birth or go through typical male puberty. Rather, the

Court was simply responding directly to Plaintiffs’ counsel’s unsupported assertion that referring

to Andraya and Terry as “males” was the only way to use terms “as they’re understood in

science.” Tr. of Tel. Conf. 28:22.8 Because no one disputes that Andraya and Terry are

transgender, referring to them as such is simply reiterating an uncontested fact of the case and

does not suggest any “potential prejudgment” about the nature of physiological differences

between people assigned male and female at birth. Plaintiffs can continue to argue that sex-

separated teams under Title IX must be defined based on certain physiological and biological

characteristics while still extending the common courtesy of acknowledging that Andraya and

Terry are transgender.




       8
         In responding the Plaintiffs’ assertions about “science,” this Court could properly rely
upon the evidence presented in the Individual Intervenor Defendants’ declarations, and the
Individual Intervenor Defendants’ citations to the recommendations of the Endocrine Society
and other sources in their Motion to Intervene.
                                                 13
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 14 of 17



III.   THE COURT’S REQUEST FOR “RESPECTFUL, HUMANE, INTELLIGENT,
       CIVIL DISCOURSE” DID NOT DEPRIVE PLAINTIFFS OF DUE PROCESS OR
       VIOLATE THE FIRST AMENDMENT.
       Plaintiffs also contend that the Court’s Order deprives them of due process and violates

the First Amendment. But challenges to the merits of an order are “grounds for appeal, not for

recusal.” Liteky, 510 U.S. at 555. Despite the Court’s invitation for Plaintiffs’ counsel to “let me

know if it’s a problem,” Plaintiffs did not seek reconsideration of the Court’s Order pursuant to

Federal Rule of Civil Procedure 59(e). And despite the Court’s statement that Plaintiffs might

need to “take an application to the Court of Appeals,” Plaintiffs did not ask the Court certify an

interlocutory appeal pursuant to 28 U.S.C. § 1292(b) or file a petition for mandamus.

       In any event, the Court’s request for courtesy did not violate the First Amendment rights

of either Plaintiffs or their counsel. “It is unquestionable that in the courtroom itself, during a

judicial proceeding, whatever right to ‘free speech’ an attorney has is extremely circumscribed.”

Gentile v. State Bar of Nevada, 501 U.S. 1030, 1071 (1991). In an analogous case, a court in this

Circuit held that a Magistrate Judge did not violate plaintiff’s First Amendment right to free

speech by striking a document from the docket deemed “inflammatory” due to its repeated

reference to a party as racist, where plaintiff had leave to refile without such language. Farmer v.

Fzoad.com Enters. Inc., No. 17-CV-9300, 2019 WL 3948175, at *4–5 (S.D.N.Y. Aug. 21, 2019).

The court held that the Magistrate Judge’s “request for Plaintiff to file letters with respectful

language was reasonable,” and within the well-established “‘inherent power and responsibility

[of district courts] to manage their dockets so as to achieve the orderly and expeditious

disposition of cases.’” Id. at *5 (quoting In re World Trade Cent. Disaster Site Litig., 722 F.3d

483, 487 (2d Cir. 2013) (cleaned up)). Accordingly, the court concluded that Plaintiffs’ First

Amendment rights were not violated because the Magistrate Judge, “never hindered Plaintiff’s



                                                  14
       Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 15 of 17



speech; she merely requested that the parties interact with one another in a civilized fashion to

better facilitate the proceedings.” Id.

        Outside the courtroom, Plaintiffs can continue to refer to girls who are transgender as

“male.” And inside the courtroom, Plaintiffs can continue to argue that sex-separated teams

under Title IX must be defined based on physiological and biological characteristics. As noted

above, the Court did not require Plaintiffs to refer to Andraya and Terry as “females” or

“transgender females” and did not prevent Plaintiffs from using phrases such as “male bodies,”

“biological male,” or “physiologically male.” 9 The Court simply asked for Plaintiffs to stop

referring to Andraya and Terry as “‘males,’ period.” Tr. of Tel. Conf. 29:10. This limited order,

consistent with the prevailing judicial norms over the past several decades, neither “muzzle[d]”

Plaintiffs, Pls.’ Mem., ECF 103 at 16, nor restricted them from raising and advancing their

claims. Accordingly, even if a motion for recusal were an appropriate vehicle to raise these

arguments, Plaintiffs’ First Amendment argument is without merit and the recusal motion should

be denied.

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs’ Motion for Recusal should be denied.



Dated: May 29, 2020                           Respectfully submitted,

                                              BY: /s/ Dan Barrett
                                              Dan Barrett (# ct29816)
                                              ACLU Foundation of Connecticut
                                              765 Asylum Avenue, 1st Floor
                                              Hartford, CT 06105
                                              (860) 471-8471
                                              e-filings@acluct.org


        9
        As noted above, Defendants do not concede that any of the foregoing terms are
medically accurate. See supra, at n.1.
                                                15
Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 16 of 17




                             Chase Strangio*
                             Joshua A. Block*
                             Lindsey Kaley*
                             James D. Esseks*
                             Galen Sherwin*
                             American Civil Liberties Union Foundation
                             125 Broad Street, 18th Floor
                             New York, NY 10004
                             Phone: (212) 549-2500
                             cstrangio@aclu.org
                             jblock@aclu.org
                             lkaley@aclu.org
                             jesseks@aclu.org
                             gsherwin@aclu.org
                             *Admitted Pro Hac Vice
                             For Andraya Yearwood and Thania Edwards on
                             behalf of her daughter, T.M.


                             BY: /s/ Peter J. Murphy
                             PETER J. MURPHY (ct26825)
                             LINDA L YODER (ct01599)
                             Shipman & Goodwin LLP
                             One Constitution Plaza
                             Hartford, CT 06103-1919
                             Telephone: 860-251-5950
                             Facsimile: 860-251-5316
                             Email: pjmurphy@goodwin.com
                             For Connection Association of School and the
                             Danbury Board of Education

                             BY: /s/ Johanna G. Zelman
                             Johanna G. Zelman (ct26966)
                             Elizabeth M. Smith
                             FordHarrison, LLP
                             CityPlace II
                             185 Asylum Street, Suite 610
                             Hartford, CT 06103
                             Telephone: 860-740-1355
                             Facsimile: 860-578-2075
                             Email: jzelman@fordharrison.com
                             For the Cromwell Board of Education and the
                             Bloomfield Board of Education

                             BY: /s/ David S. Monastersky

                               16
Case 3:20-cv-00201-RNC Document 113 Filed 05/29/20 Page 17 of 17



                             David S. Monastersky (ct13319)
                             Howd & Ludorf, LLC
                             65 Wethersfield Avenue
                             Hartford, CT 061114
                             Telephone: 860-249-1361
                             Facsimile: 860-249-7665
                             Email: dmonastersky@hl-law.com
                             For the Canton Board of Education and the
                             Glastonbury Board of Education

                             BY: /s/ Michael E. Roberts
                             Michael E. Roberts (ct30824)
                             Human Rights Attorney
                             Commission on Human Rights
                             and Opportunities – Legal Division
                             450 Columbus Blvd., Suite 2, Hartford, CT 06103
                             (860) 541-4715 | michael.e.roberts@ct.gov
                             For Connecticut Commission on Human Rights and
                             Opportunities




                               17
